Citation Nr: 0011454	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  94-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right and left thumbs. 

2.  Entitlement to service connection for residuals of a 
fracture of the right hand and wrist. 

3.  Entitlement to service connection for residuals of a left 
hand injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to July 
1959. 

This appeal arose from a rating decision in April 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota. 

By memorandum decision issued in May 1999, the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
part of a June 20, 1997 decision of the Board of Veterans' 
Appeals (Board) addressing the issues listed above, and 
remanded these issues for compliance with the VA Secretary's 
duty under 38 U.S.C.A. § 5103(a) to advise the veteran of the 
evidence necessary to complete his application for 
compensation.  


REMAND

In its May 1999 memorandum decision, the Court indicated that 
it was vacating and remanding the Board's June 20, 1997 
decision pertaining to the issues of entitlement to service 
connection for residuals of a fracture of the right and left 
thumbs, residuals of a fracture of the right hand and wrist, 
and residuals of a left hand injury.  Citing to Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995) and Hicks v. West, 12 
Vet. App. 86, 89-91 (1998), the Court indicated that, even 
though the veteran's claims for service connection as to 
these issues were not well grounded, under 38 U.S.C.A. 
§ 5103(a) the VA Secretary was still obligated to inform the 
veteran of evidence of which VA was aware was necessary to 
complete the veteran's application for compensation.  In this 
veteran's case, the evidence alluded to by the veteran 
consists of oral statements by doctors, including a hand 
specialist, to the effect that the veteran's current hand 
disabilities were related to injuries received in service. 

The claim must be remanded, and the veteran is hereby advised 
that he should obtain and submit written statements from the 
doctors that told him that his current hand disability was 
the result of "injuries received in [s]ervice" and the hand 
specialists at the Denver, Colorado, VA that told him that 
his current "[joint] degeneration" was the result of 
"[hand and wrist] trauma . . . when [he] was a young man," 
as well as any similar statements by a medical professional 
that would tend to show that the veteran's residuals of a 
fracture of the right and left thumbs, residuals of a 
fracture of the right hand and wrist, and residuals of a left 
hand injury were incurred in service.  

If such evidence is submitted which is sufficient to well 
ground any of the veteran's claims, the veteran should be 
afforded appropriate VA compensation examination(s) and VA 
medical opinions regarding any link between the residuals of 
a fracture of the right and left thumbs, residuals of a 
fracture of the right hand and wrist, and residuals of a left 
hand injury and military service. 

Therefore, this case is REMANDED for the following: 

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for residuals of a fracture of 
the right and left thumbs, residuals of a 
fracture of the right hand and wrist, and 
residuals of a left hand injury.  The RO 
should request copies of all treatment 
records and associate them with the 
claims file. 

2.  The veteran should be informed that 
he should obtain and submit written 
statements from any and all doctors who 
told him that his current hand or wrist 
disabilities were the result of injury in 
service, and should submit any other 
statements by a medical professional that 
would tend to show that his residuals of 
a fracture of the right and left thumbs, 
residuals of a fracture of the right hand 
and wrist, or residuals of a left hand 
injury were incurred in service.

3.  If, and only if, the veteran submits 
the required medical nexus opinion 
statements or medical nexus evidence to 
well ground a claim on any of the three 
issues on appeal, should the veteran then 
be afforded appropriate VA examination(s) 
to determine the etiology, nature, and 
extent of such disability.  The examiner 
should review the veteran's claims 
folder, including a copy of this remand 
in conjunction with the examination.  All 
indicated tests should be conducted. The 
examiner should offer a medical opinion 
as to whether it is at least as likely as 
not that any current disability (which is 
the basis of a well-grounded claim) is 
etiologically related to the veteran's 
reported injury in service.  The examiner 
is also requested to comment on any newly 
submitted medical nexus opinion evidence 
of record.  

4.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. Thereafter, the case should be 
returned to the Board, if in order.



The purpose of this remand is to afford the veteran due 
process by fulfilling the duty to inform him of the evidence 
necessary to complete his application.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




